Sara M. Sawyer, Esq. Delta Counseling Associates 790 Roberts Drive Monticello, AR  71655
Dear Ms. Sawyer:
You have requested an opinion on behalf of your client, Delta Counseling Associations, under the authority granted in A.C.A.25-19-105(c)(3)(B) (Supp. 1987), which is a provision of the Arkansas Freedom of Information Act (FOIA).  Specifically, you wish to know whether salary information pertaining to the employees of your client is subject to the public inspection and copying provisions of the FOIA.
I believe that this information is subject to inspection and copying.
You state that your client is a private, non-profit organization that is admittedly a recipient of public funds and therefore subject to the FOIA. It is of no consequence that Delta Counseling Associates' employees are not public employees in the traditional sense of the term.  Since the agency which employs the workers is subject to the Act, agency records, including salary figures, are available for public inspection and copying.
This office has repeatedly stated that there is generally no privacy expectation in the salary of persons employed by recipients of public funds. However, there is a privacy interest in terms of the type and amount of withholdings, and such information must be excised prior to public inspection.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.